Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: BW, 12, 13 (on page 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two point” attachment of the panels to the side walls of claim 1, the pivoting mechanism of claim 1, the side walls mounted in vertical tracks of claim 1, the linear translation of the first and second rails of claim 1, the first and second rails themselves of claim 1, the four bar mechanism(s) of claim 3, the brushless electric motor(s) of claim 3, each sprocket-chain system of claim 3 (unless the specification specifically states that these are identical on either side and need not be shown twice), the linear displacement of the mechanism(s) of claim 3, the four-bar mechanisms “acting together” of claim 3, the front pillars of claim 3, the attachment of the four-bar mechanisms to the cargo box floor of claim 4, the front pillars of claim 5, the front pillars “connected to” the motor of claim 5, two single bars of claim 6, a pivoting mechanism of claim 6, bar mechanisms “acting together” of claim 6, two single bars interconnected of claim 6, a horizontal bar of claim 6, the weld of claim 6, the electric motor of claim 7, each bar “connected” to an electric motor of claim 7, and the pivoting of the bars of claim 7 between lowered and raised positions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because the abstract states “and another pivoting wall on the back of the cargo box” which is unclear as to what feature of the invention the “another pivoting wall” represents.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: on page 2, line 2, the specification describes reference numerals 10 and 11 as pillars but this term typically is defined as a tall “vertical” structure and the figures show “10” as a horizontal structure. In addition numeral “11” is pointing to the actuators 12a,b and not pillars. While applicant is allowed to be their own lexicographer and redefine terms, applicants have not done so in this instance, that is the pillars have not been redefined in the specification. 
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 7 are objected to because of the following informalities: 
In claim 1, on line 6, “walls extenders” should be “wall extenders”.  In claim 1, line 6, “an” should be inserted before “upward position”. 
In claim 3, on line 2, “two four-bar mechanism” should be “two four-bar mechanisms”.
In claim 3, on line 12, the semi-colon after “extender” should be a period. 
In claim 7, on line 3, perhaps “a” should be inserted before “lowered” and “raised” as these are the initial recitations of these limitations. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
For claim 1, the pivoting mechanism of line 9 is not disclosed nor is the connection of the panels to the side walls. Additionally the first and second rails of lines 11-2 and the vertical tracks of line 11 upon which the side walls linearly translate via the first and second actuators are recited but not provided in the specification nor shown in the drawing figures. It is altogether unclear how the panels pivot (via pivoting mechanism) AND the side walls of the pickup cargo bed linearly translate (via vertical tracks and rails) as recited in the claim. The specification sheds no light on the specific mechanism via which both pivoting and apparently sliding translation occur. 
For claim 2, the claim recites an actuator moves the side walls between the extended and retracted positions. But the specification and drawings describe and show only the movement of the panels and not the side walls of the pickup cargo bed. 
For claim 6, the claim recites two single bars which are not adequately described in the specification nor shown in the drawing figures, a pivoting mechanism which the specification makes no mention of whatsoever, and a horizontal bar which is further unfound in the description. 
For claim 7, each bar is recited to be pivotable between zero and ninety degrees which is not disclosed in the specification nor provided in the drawing figures. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites on line 3, “walls include;” but then does not recite what the walls include. This phrasing is awkward and unclear. On lines 8-9, the recitation “where connects pivoting mechanism to the pickup cargo original side walls” is awkward and confusing language that doesn’t flow or follow from the previous recitation. 
Claim 1, line 8, “the pickup cargo” lacks antecedent basis in the claim and should perhaps be “the pickup cargo bed”. 
Claim 1 recites the following limitations: "the pickup cargo box" in lines 4 and 10, “one entire bed” in line 5, “the pickup cargo” at line 8, “the pickup cargo original side walls” in line 9, “the back” in line 10, “the first and second rails” on lines 11-12, and “an extended upward position” in line 12.  There is insufficient antecedent basis for these limitations in the claim.

Claim 3 is replete with indefinite language. It is written with idiomatic errors and is incomplete ending abruptly without a period. Examiner requests this claim be reevaluated in its entirety. New features should be presented initially with “a” and followed throughout the claim with “the” or “said” to refer back to that specific limitation. The claims should clearly identify the specific feature and avoid reciting “it,” “they,” and “theirs” (such as in claim 4) to avoid confusion and make the record clear what features are being recited. 
Claim 3 recites the limitations "the front” in line 2, “the front corners” in line 2, “the cargo box" in line 2, “each one” in line 3, “a first four-bar mechanism” in line 4, “the four-bar mechanism” in line 5, “a top side” in line 6, “a second four-bar mechanism” in line 7, “a brushless electric motor first four-bar mechanism” in lines 7-8, “a sprocket-chain” in line 8, “an electric motor” in line 8, “the four-bar mechanism” in line 9, “a top side” in line 9, “both front four-bar mechanisms” in line 11, “a top side” in line 11, “the pickup cabin roof” in line 12, “the front pillars” in line 12, “the box extender” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites “each one creates a top side when extended” but it is unclear what “each one” is referring to and if indeed “each one” refers to the four-bar mechanism it is unclear specifically how each four bar mechanism creates “a top side” when extended. It appears from the drawing figures and specification that it is the panels (or rather a side edge or side surface of the panels) that would create a “top side” when extended and not the bar mechanism itself. 
Claim 3 recites that the front four-bar mechanisms operate “together” which is unclear. No linking mechanism is shown whereby a first four-bar mechanism is attached together to a second four-bar mechanism. It is unclear how these operate together. Further claim 3 recites the four-bar mechanism operates to create a top side “while still being the front pillars” in lines 11-12 which is unclear. Specifically it is unclear how the four-bar mechanism is a front pillar or acts as a front pillar and further it is unclear how this functional task is performed while the four-bar mechanism is likewise moving between different positions as recited. 
Claim 4 recites the following limitations: "the first and second four-bar mechanisms” lines 1-2, “the cargo box floor” in line 2, “they” in line 2, “that position” in line 2, “their actual state” in line 3, “the cabin roof” in line 3, and “the position” in line 3. There is insufficient antecedent basis for these limitations in the claim.
For claim 4, it is unclear how specifically the four-bar mechanisms are attached to the floor as recited in lines 1-2.
Claim 5 recites the following limitations: "both front pillars” in line 1, “a brushless electric motor” in line 2, “the four-bar mechanism” in line 2, “them” in line 2, and “the sprocket-chain systems” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the following limitations: "the pickup cargo box” in line 1, “one” in line 2, “the back corners” in line 3, “the cargo box” in line 3, “one” in line 3, “back single bar 
Claim 6 recites “each one creates a top side when extended” but it is unclear what “each one” is referring to and if indeed “each one” refers to the single bars it is unclear specifically how each creates “a top side” when extended. It appears from the drawing figures and specification that it is the panels (or rather a side edge or side surface of the panels) that would create a “top side” when extended and not the bar itself. 
Claim 6 recites the limitation "while still being the back pillars of the box extender” which is unclear as to how the single bar mechanisms are back pillars or acts as back pillars and further it is unclear how this functional task is performed while the bars are likewise moving between different positions as recited. 
Claim 7 recites the limitation "each bar" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-7, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Foreth et al. (7090286).
For claim 6, Foreth et al. disclose a pickup cargo box extender bed assembly, comprising: 
two single bars (FIG.1) attached to the pickup cargo box through a pivoting mechanism, one at each side in the back corners of the cargo box; wherein each one creates a top side when extended. The bar mechanisms are interconnected indirectly by a horizontal bar (14) attached thereto allowing for both bars to be operated together.
With regard to the pickup bed recitation in the preamble of the claim, this language is not believed to limit the claim.  Specifically, the claim preamble has the import that the claim as a whole suggests for it.  In this case, the body of the claim makes no mention to any specific features that the preamble limitation would possess (such as “structures”) and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s 
For claim 7, each bar is connected to an electric motor to allow pivoting movement from zero-degree position to a 90-degree position, from lowered to raised position (compare FIGS.1-2 with FIG.3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard, Jr. (9713950) in view of the well known prior art. 
For claim 1, as best understood, Stoddard, Jr. discloses a pickup cargo extender bed assembly, comprising: 
a pickup cargo bed including first and second side walls, 
two hard panels (12,12) each measuring half-length and half-width of the pickup cargo box, divided on the very center from front to back, creating one entire bed when closed together and creating two lateral wall extenders when open in an upward position, one to the left and one to the right, wherein each one creates a top side when extended; 
wherein each panel is attached to the pickup cargo (bed) in two points (76) each where connects pivoting mechanism to the pickup cargo original side walls; and 
first and second actuators (94), located in the back of the pickup cargo box wherein the panels are mounted for pivotal translation between an extended upward position and a retracted downward position.  
For claim 2, the panels are connected to the actuators in order to move between the extended and retracted positions.  
Stoddard, Jr. fails to specifically recite the material of the panels being hard plastic. 
Examiner takes official notice this type of material is well known in the prior art for use with pickup bed cover (tonneau) panels and it would have been obvious to have formed the panels of Stoddard, Jr. from hard plastic as an obvious material alternative to facilitate manufacture and provide protection of the bed and its contents. 

Claims 3-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ablang et al. in view of Spicer et al. and further Gordon and the well known prior art. 
For claim 3, as best understood, Ablang et al. (7384089) disclose a cargo box extender bed assembly, comprising: 
two mechanisms (14,18) in the front, one at each side in the front corners of the cargo box; wherein each one creates a top side when extended.
Ablang et al. lack the specifics of the four bar mechanism as recited. 
Spicer et al. (2020/0240160) teaches two four bar mechanisms, a first one of the four-bar mechanisms equipped with a sprocket-chain system (FIG.3) and a motor to provide linear displacement and change the position of the four-bar mechanism to create the top side; and 
4a second one of the four-bar mechanisms equipped with a sprocket-chain system to provide linear displacement and change the position of the four-bar mechanism to create a second top side.
It would have been obvious to one of ordinary skill in the art to have replaced the four bar mechanisms of Ablang et al. witht that of Spicer et al. as an obvious modification to achieve the same predictable result of moving the covering. 
Ablang et al., as modified, lack both first and second ones of the four-bar mechanisms being operated together creates a top side serving as a base over the pickup cabin roof while still being the front pillars of the box extender;  
Gordon (8636182) anticipates dual sprocket-chain systems that operate simultaneously. 
It would have been obvious to one of ordinary skill in the art to have provided the first and second bar mechanism of Ablang et al., as modified, to operate together or simultaneously as taught by Gordon in order to allow for synchronicity of movement and easier access to the cargo bed. 

The examiner takes official notice that this type of motor is well known in the prior art.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
It would have been obvious to have substituted the motor of Ablang et al., as modified, with that of the well know prior art as an obvious simple substitution. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
For claim 4, the first and second four-bar mechanisms are attached to the cargo box floor (Ablang et al., FIG.4) and they remain attached into that position regardless to their actual state and extend horizontally above the cabin roof when the position be extended (FIG.2).  
For claim 5, both front pillars are connected to a brushless electric motor that allows the four-bar mechanisms to extend and retract them through the sprocket-chain systems.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (2015/0232133) discloses a divided pickup bed cover with pivotable panels and actuator bars (61) at a rear of the bed. 
Dickson et al. (6447045) teaches the use of a hard plastic tonneau cover. 
Priest et al. discloses a four bar mechanism by which to hinge a tonneau cover. 
Thacker (6666490) and Hoplock (6224140) teach other pickup bed covers. 
WO 2005/019576 discloses a linear mechanism for closure panels with sprocket system and chain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616